Citation Nr: 1755661	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-15 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the RO, as stated in the April 2012 Statement of the Case, characterized the Veteran's claim of service connection for a psychiatric disorder was an attempt to reopen a previously-denied claim.  A review of the file establishes that the Veteran filed a claim for service connection for both PTSD and an anxiety disorder in March 2009.  After denial of the claim in October 2009, the Veteran filed a timely notice of disagreement and perfected his appeal with a timely substantive appeal.  The Veteran's psychiatric disorder is therefore an original claim on appeal as set forth on the first page of this decision.

The Board also notes that the Veteran, as a layperson, filed his claims as service connection for PTSD, anxiety, and depression.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5(2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for his mental health disability, the Board has therefore stated the issues as set forth on the first page of this decision.


FINDINGS OF FACT

1.  A valid diagnosis of PTSD related to military service is not of record.

2.  The evidence of record does not relate the Veteran's currently diagnosed non-PTSD psychiatric disorders to his military service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C. §§ 1110, 5013A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In compliance with the Board's prior remands in April 2015 and May 2017, the Veteran was provided a VA examination in July 2015 to determine the current nature and etiology of any psychiatric disorder.   The VA examination was based upon a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of his statements, and the VA examiner provided a medical opinion with a reasoned explanation for the conclusion reached.  Thus, the Board finds that this examination was adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  

Additionally, the Veteran's VA outpatient treatment records dated from November 2005 to May 2017, as well his Social Security records, were obtained and associated with his claims file.  

Based on the foregoing, the Board concludes that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression.  He claims that his military service as a crew member for a Pershing Missile Unit from 1966 to 1968 has caused his PTSD and anxiety disorder.  In a March 2009 written statement, the Veteran indicated that while deployed in Germany, his unit had to be ready to possibly launch nuclear missiles and this caused extreme stress.  He stated some soldiers in his unit asked to be transferred to Vietnam because of the stress of dealing with live nuclear warheads.  He stated since separation from service, he has suffered from anxiety, stress, depression, and insomnia.  His wife's statement also indicates that he has had mental problems related to his experience in service.

Service personnel records show that Veteran's military occupation specialty was Pershing Missile Crewman, and he served in Germany during 1966 to 1968.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2017); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Service connection for PTSD is not warranted in the Veteran's case, as the probative and persuasive evidence of record does not reflect that PTSD has been diagnosed in accordance with the pertinent criteria, namely that detailed in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  The newer Diagnostic and Statistical Manual of Mental Disorders,5th Edition (DSM-5) has now been officially released.  An interim rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5 and such was adopted as a final rule on March 19, 2015.  

While a tentative diagnosis of PTSD exists in the record, the probative value of this diagnosis is outweighed by the subsequent VA mental health professionals and examiner's opinions.  

In this regard, an April 2009 VA psychiatry record initially noted diagnoses of anxiety disorder with history of panic attacks, in remission; insomnia; and rule out PTSD spectrum.  The Veteran related his unit in service had to be ready to possibly launch nuclear missiles during the Cold War and this created a lot of anxiety of him.  He believed after service he has had continuous increased arousal and anxiety and his military experience created a life-long period of hypervigilance.  He reported nightmares and waking up in sweats.  

VA psychiatric notes dated from May 2011 to June 2015 also note a diagnosis of PTSD.  The Veteran reported recurrent, disturbing thoughts about his time in service feeling sometimes scared and nightmares in relation to his history of serving in Germany.

However, after reviewing the Veteran's entire claims file and conducting an psychological evaluation of the Veteran, a July 2015 VA mental health examiner concluded that the Veteran met the DSM-5 criteria for adjustment disorder, unspecified, but did to meet the DSM-5 diagnostic criteria for chronic PTSD as his reported trauma did not meet diagnostic criteria A (stressor criterion).  Concerning this, the Veteran reported while stationed in Germany and serving as a missile crewman, security officer, and driver, he was engaged in simulation exercises in the middle of the night to ready missiles; he stated he was unaware whether they were running simulations or actually going to launch the missiles.  However, he denied being harmed in the process, witnessing others harmed, or launching or witnessing the launch of missiles.  The examination report also reflects that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria.  In this regard, the examiner considered the Veteran's reports concerning the onset of the non-episodic symptoms upon returning from deployment to Germany, i.e. distressing dreams, anxious mood, depressed mood, and nightmares of the simulation of readying missiles, intermittent periods of low energy and motivation, and being aware of his surroundings.  However, the examiner stated the Veteran denied clinically significant arousal symptoms. 

Based on the foregoing evidence, the Board first notes that VA mental health treatment records do not offer a current PTSD diagnosis.  The initial reference to PTSD diagnosis was based on the Veteran's reported history and not on a review of his records.  The PTSD screens during this time period were all negative.  Concerning this, the VA psychiatry record noting PTSD diagnoses do not address whether the Veteran meets the specific criteria for PTSD, as described in DSM-IV or DSM-5, in particular, the specific stressors on which the PTSD diagnosis is based.  Furthermore, the PTSD diagnoses were not supported by analysis of whether other criteria of trauma, reexperiencing, avoidance or increased arousal, were met, as described in the DSM-IV.  Therefore, these diagnoses lack probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits). 

Additionally, based on a complete review of the Veteran's records, the July 2015 VA examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  In this regard, the examiner noted that although the Veteran described a possible stressor during service, the claimed stressor did not fulfill criterion A of PTSD as qualifying stressor.  Further, the Veteran's symptoms did not fulfill other criteria for PTSD, as defined by DSM-5, such as symptoms of hyperarousal; rather his symptoms most specifically met the criteria for a diagnosis of unspecified adjustment disorder.

The July 2015 VA examiner based his assessment on a review of the complete record, and examination and interview with the Veteran.  Factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the Board places significant probative value on the opinion of the July 2015 VA mental disorders examiner's opinion in this respect.  As the opinion provided in July 2015 included an analysis of the record and a thorough examination of the Veteran, it is considered probative, competent medical evidence weighing heavily against the Veteran's claim.

The Veteran claims that he has PTSD based on his reported military experience.  A lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); also see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, here, the diagnosis of a psychiatric disorder cannot be made by a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests.  Furthermore, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DSM IV.  Therefore the disability is not a simple medical condition that the Veteran has been shown to be competent to identify.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a mental health diagnosis.

With respect to the currently diagnosed non-PTSD psychiatric disorders, the Board finds that service connection is also not warranted because there is no medical nexus for those conditions.

The Veteran's service treatment records are negative for any psychiatric complaints or diagnoses.  On his December 1968 separation examination report, the Veteran specifically denied history of depression or excessive worry, frequent or terrifying nigthmares, or trouble sleeping.  Although the Veteran now claims he had nightmares in service and he is competent to report observable symptoms, the Board finds the subjective statements of interest are not credible as to onset because they are contradicted by objective clinical examination findings.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify."); cf. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

After separation from service, the first evidence of psychiatric treatment was in December 2005, over 35 years after service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  At that time, the Veteran was seen for psychiatric evaluation and reported "[w]e have a mentally retarded son, which causes a lot of problems."  The Veteran was retired for 5 years and he found himself very stressed out by the situation.  He reported he had multiple medical problems, it was hard for him to deal with the pain and the emotion associated with taking care of his disabled son.  He complained that he felt angry at his wife without reason, felt burnt out and was anxious, and he did not sleep.  He worried about his limited financial situations and his son's future.  He denied any previous psychiatric history.  

Furthermore, the July 2015 VA examiner diagnosed adjustment disorder and provided an opinion that "it is as less as likely as not (50% or less probability) that the onset of [the Veteran's] adjustment disorder, unspecified incurred as a result of his experiences while in the U.S. Army."  In support of this opinion, the examiner noted the Veteran's report of combat-related nightmares were not pervasive and did not cause clinically significant distress or cause for social or occupational impairment.  It was further noted that the Veteran demonstrated no additional symptoms related to his military experience as he denied any social or occupational impairment although he experienced intermittent distress surrounding his symptoms.  For example, he maintained a work history for over 20 years without impairment; although he was currently retired, he continued to be a being a full time caretaker to his son and an active father and husband.  Furthermore, the examiner explained that the Veteran's medical records since 2005 indicated a large majority of distress surrounding care for his son, not his military experience.  It was noted the Veteran reported receiving all of his mental health treatment at Lovell FHCC since 2005 and nearly all of his clinical notes from psychiatry since 2005 indicate he has reported stress, anxiety and depressed mood in relation to his son's health conditions; he did not report symptoms related to his military service until April 2009, which coincides with the time period when he filed his present VA claim.

As to the Veteran's assertion that his diagnosed psychiatric disability is related to service, the Board affords limited probative weight to his opinion.  An opinion as to the etiology of a mental health disorder is complex and requires medical expertise which the Veteran, as a lay person, has not demonstrated.  Therefore, the Board finds that the VA examination report set forth above is the most probative evidence as to the etiology of Veteran's disability, as that report was rendered by a medical professional upon examination of the Veteran and review of the evidence.   See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) .  

In conclusion, because a valid diagnosis of PTSD based on military stressor is not of record, and because the evidence of record does not relate the Veteran's non-PTSD psychiatric disorder to his military service, the preponderance of the evidence is against the claim for service connection.  The benefit of the doubt doctrine is inapplicable, and service connection for a psychiatric disorder is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


